                   Case 19-11466-KG            Doc 274        Filed 07/24/19        Page 1 of 9



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE
                                  )
In re:                            ) Chapter 11
                                  )
CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
HAHNEMANN UNIVERSITY HOSPITAL, et )
al.,1                             ) Jointly Administered
                                  )
                    Debtors.      )
                                  )

         NOTICE OF AGENDA FOR HEARING SCHEDULED FOR JULY 26, 2019 AT
               10:00 A.M. (PREVAILING EASTERN TIME) BEFORE THE
           HONORABLE KEVIN GROSS, U.S. BANKRUPTCY COURT JUDGE2,3

  RESOLVED MATTERS:

  1.      Motion of Debtors for Entry of an Order Extending the Time Within Which Debtors
          Must File Their Schedules of Assets and Liabilities and Statements of Financial Affairs
          [D.I. 111; filed: 07/08/19]

          Response Deadline: July 19, 2019 at 4:00 p.m.

          Responses Received: None.

          Related Documents:

          A.       Certification of No Objection [D.I. 259; filed: 07/22/19]

          B.       Order Extending the Time Within Which the Debtors Must File Their
                   Schedules of Assets and Liabilities and Statements of Financial Affairs [D.I.
                   265; signed and docketed: 07/23/19]

          Status: On July 23, 2019, the Court entered an order approving this motion.

  1
          The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
          number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
          Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
          PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
          Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
          Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
          (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
          230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
          The hearing will be held at the United States Bankruptcy Court for the District of Delaware, 824 Market
          Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801.
  3
          Parties who are unable to attend a hearing may request telephonic participation by contacting CourtCall toll
          free by phone (866-582-6878) or by facsimile (866-533-2946).


  35577183.2 07/24/2019
                 Case 19-11466-KG        Doc 274      Filed 07/24/19   Page 2 of 9



CONTINUED MATTERS:

2.      Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors
        to Obtain Postpetition Secured Financing Pursuant To Section 364 of the Bankruptcy
        Code, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and
        Superpriority Administrative Expense Status, (IV) Granting Adequate Protection to the
        Prepetition Lender, (V) Modifying the Automatic Stay, (VI) Scheduling a Final Hearing,
        and (VII) Granting Related Relief [D.I. 53; filed: 07/01/19]

        Response Deadline: July 19, 2019 at 4:00 p.m. Extended to July 23, 2019 at 4:00 p.m.
        for the Official Committee of Unsecured Creditors (the “Committee”).

        Responses Received:

        A.       Philadelphia Gas Works’ Limited Response [D.I. 183; filed: 07/15/19]

        B.       Informal response from ACE American Insurance Company and/or any of its
                 affiliates (“Chubb”)

        Related Documents:

        A.       Interim Order (I) Authorizing the Debtors to Cash Collateral, (II) Granting
                 Adequate Protection, (III) Scheduling a Further Hearing, and (IV) Granting
                 Related Relief [D.I. 85; signed and docketed: 07/02/19]

        B.       Interim Order Under 11 U.S.C. §§ 105, 361, 363(c), 363(d), 364(c), 364(d),
                 364(e) and 507 and Bankruptcy Rules 2002, 4001 and 9014; (I) Authorizing
                 Debtors to Obtain Postpetition Financing; (II) Authorizing the Debtors to Use
                 Cash Collateral, (III) Granting Adequate Protection, and (IV) Scheduling a Final
                 Hearing Pursuant to Bankruptcy Rule 4001(b) and 4001(c) [D.I. 172; docketed:
                 07/12/19]

        C.       Notice of Hearing [D.I. 192; filed: 07/15/19]

        Status: This matter is continued to the hearing scheduled for August 9, 2019 at 11:00 a.m.

CERTIFICATION OF NO OBJECTION / CERTIFICATION OF COUNSEL MATTERS:

3.      Motion of Debtors for Entry of Interim and Final Orders (i) Authorizing Continued Use
        of Existing Cash Management System and Bank Accounts; (II) Authorizing Continued
        Performance of Intercompany Transactions; (III) Granting Administrative Expense
        Priority to Postpetition Intercompany Claims; and (IV) Granting Related Relief [D.I. 9;
        filed: 07/01/19]

        Response Deadline: July 19, 2019 at 4:00 p.m. Extended to July 23, 2019 at 4:00 p.m.
        for the Committee.

        Responses Received: Informal response from the Committee.


35577183.2 07/24/2019                             2
                 Case 19-11466-KG       Doc 274      Filed 07/24/19   Page 3 of 9



        Related Documents:

        A.       Notice of Filing of Revised Exhibits to Motion of Debtors for Entry of Interim
                 and Final Orders (i) Authorizing Continued Use of Existing Cash Management
                 System and Bank Accounts; (II) Authorizing Continued Performance of
                 Intercompany Transactions; (III) Granting Administrative Expense Priority to
                 Postpetition Intercompany Claims; and (IV) Granting Related Relief [D.I. 62;
                 filed: 07/02/19]

        B.       Interim Order (I) Authorizing Continued Use of Existing Cash Management
                 System and Bank Accounts; (II) Authorizing Continued Performance of
                 Intercompany Transactions; (III) Granting Administrative Expense Priority to
                 Postpetition Intercompany Claims; and (IV) Granting Related Relief [D.I. 74;
                 signed and docketed: 07/02/19]

        C.       Omnibus Notice of Entry of First Day Orders and Final Hearing Thereon [D.I. 87;
                 filed: 07/02/19]

        D.       Certification of Counsel Regarding (A) Revised Proposed Final Order
                 (I) Authorizing Continued Use of Existing Cash Management System and Bank
                 Accounts; (II) Authorizing Continued Performance of Intercompany
                 Transactions; (III) Granting Administrative Expense Priority to Postpetition
                 Intercompany Claims; and (IV) Granting Related Relief, and (B) No Objection to
                 Same [D.I. 270; filed: 07/24/19]

        Status: On July 24, 2019, the Debtors filed a certificate of counsel on this matter.
                Accordingly, no hearing is necessary unless the Court has questions or concerns.

4.      Motion of the Debtors for Entry of an Order (I) Authorizing the Payment of Certain
        Prepetition and Postpetition Taxes and (II) Granting Related Relief [D.I. 10; filed:
        07/01/19]

        Response Deadline: July 19, 2019 at 4:00 p.m. Extended to July 23, 2019 at 4:00 p.m.
        for the Committee.

        Responses Received: Informal response from the Committee.

        Related Documents:

        A.       Interim Order (I) Authorizing the Payment of Certain Prepetition and Postpetition
                 Taxes and (II) Granting Related Relief [D.I. 75; signed and docketed: 07/02/19]

        B.       Omnibus Notice of Entry of First Day Orders and Final Hearing Thereon [D.I. 87;
                 filed: 07/02/19]

        C.       Certification of Counsel Regarding (A) Revised Proposed Final Order
                 (I) Authorizing the Payment of Certain Prepetition and Postpetition Taxes and



35577183.2 07/24/2019                            3
                 Case 19-11466-KG        Doc 274      Filed 07/24/19    Page 4 of 9



                 Fees and (II) Granting Related Relief, and (B) No Objection to Same [D.I. 271;
                 filed: 07/24/19]

        Status: On July 24, 2019, the Debtors filed a certificate of counsel on this matter.
                Accordingly, no hearing is necessary unless the Court has questions or concerns.

5.      Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing Debtors’
        Proposed Form of Adequate Assurance of Payment to Utility Companies,
        (II) Establishing Procedures for Resolving Objections By Utility Companies, and
        (III) Prohibiting Utility Companies from Altering, Refusing, or Discontinuing Service
        [D.I. 12; filed: 07/01/19]

        Response Deadline: July 19, 2019 at 4:00 p.m. Extended to July 23, 2019 at 4:00 p.m.
        for the Committee.

        Responses Received:

        A.       Objection of Certain Utility Companies (Atlantic City Electric Company,
                 Constellation NewEnergy – Gas Division, LLC and PECO Energy Company)
                 [D.I. 177; filed: 07/15/19]

        Related Documents:

        A.       Interim Order (I) Authorizing Debtors’ Proposed Form of Adequate Assurance of
                 Payment to Utility Companies, (II) Establishing Procedures for Resolving
                 Objections By Utility Companies, and (III) Prohibiting Utility Companies from
                 Altering, Refusing, or Discontinuing Service [D.I. 78; signed and docketed:
                 07/02/19]

        B.       Omnibus Notice of Entry of First Day Orders and Final Hearing Thereon [D.I. 87;
                 filed: 07/02/19]

        C.       Notice of Withdrawal of Objection of Certain Utility Companies [D.I. 269; filed:
                 07/24/19]

        D.       Certification of No Objection [D.I. 273; filed: 07/24/19]

        Status: On July 24, 2019, the Debtors filed a certificate of no objection on this matter.
                Accordingly, no hearing is necessary unless the Court has questions or concerns.

6.      Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors
        to Pay or Honor Prepetition Obligations to Certain Critical Vendors and (II) Authorizing
        Banks to Honor and Process Checks and Transfers Related to Such Critical Vendor
        Obligations [D.I. 14; filed: 07/01/19]

        Response Deadline: July 19, 2019 at 4:00 p.m. Extended to July 23, 2019 at 4:00 p.m.
        for the Committee.


35577183.2 07/24/2019                             4
                 Case 19-11466-KG       Doc 274       Filed 07/24/19   Page 5 of 9



        Responses Received: Informal response from the Committee.

        Related Documents:

        A.       Interim Order (I) Authorizing the Debtors to Pay or Honor Prepetition Obligations
                 to Certain Critical Vendors and (II) Authorizing Banks to Honor and Process
                 Checks and Transfers Related to Such Critical Vendor Obligations [D.I. 81;
                 signed and docketed: 07/02/19]

        B.       Omnibus Notice of Entry of First Day Orders and Final Hearing Thereon [D.I. 87;
                 filed: 07/02/19]

        C.       Certification of Counsel Regarding (A) Revised Proposed Final Order
                 (I) Authorizing the Debtors to Pay or Honor Prepetition Obligations to Certain
                 Critical Vendors and (II) Authorizing Banks to Honor and Process Checks and
                 Transfers Related to Such Critical Vendor Obligations, and (B) No Objection to
                 Same [D.I. 272; filed: 07/24/19]

        Status: On July 24, 2019, the Debtors filed a certificate of counsel on this matter.
                Accordingly, no hearing is necessary unless the Court has questions or concerns.

7.      Motion of 224 E. 13th Street Realty Corp. (“224 E. 13th Street”) for Entry of an Order
        Compelling the (I) Rejection of a Certain Non-Residential Real Property Lease Pursuant
        to 11 U.S.C. § 365, (II) Payment of All Unpaid Post-Petition Rent and Other Charges
        Pursuant to 11 U.S.C. §§ 365(d)(3) and 503(b)(1), and (III) Abandonment of All
        Remaining Personal Property in the Premises [D.I. 167; filed: 07/12/19]

        Response Deadline: July 19, 2019 at 4:00 p.m.

        Responses Received:

        A.       Informal response from the Debtors

        Related Documents:

        A.       Certification of Counsel Regarding Motion of 224 E. 13th Street Realty Corp.
                 for Entry of an Order Compelling the (I) Rejection of a Certain Non-
                 Residential Real Property Lease Pursuant to 11 U.S.C. § 365; and
                 (II) Abandonment of All Remaining Personal Property in the Premises [D.I.
                 260; filed: 07/22/19]

        Status: On July 22, 2019, 224 E. 13th Street filed a certificate of counsel on this matter.
                Accordingly, no hearing is necessary unless the Court has questions or concerns.




35577183.2 07/24/2019                            5
                 Case 19-11466-KG       Doc 274     Filed 07/24/19   Page 6 of 9



MATTERS GOING FORWARD:

8.      Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors
        to (A) Pay Certain Prepetition Wages, Benefits and Other Compensation, and
        (B) Continue Employee Compensation and Employee Benefits Programs; and
        (III) Granting Related Relief [D.I. 11; filed: 07/01/19]

        Response Deadline: July 19, 2019 at 4:00 p.m. Extended to July 23, 2019 at 4:00 p.m.
        for the Committee.

        Responses Received:

        A.       Informal responses from Chubb and the Committee.

        Related Documents:

        A.       Interim Order (I) Authorizing the Debtors to (A) Pay Certain Prepetition Wages,
                 Benefits and Other Compensation, and (B) Continue Employee Compensation
                 and Employee Benefits Programs; and (II) Granting Related Relief [D.I. 77;
                 signed and docketed: 07/02/19]

        B.       Omnibus Notice of Entry of First Day Orders and Final Hearing Thereon [D.I. 87;
                 filed: 07/02/19]

        Status: This matter is going forward.

9.      Motion of the Debtors for Entry of Interim and Final Orders Authorizing the Debtors to
        (I) Continue Insurance Coverage Entered Into Prepetition and Satisfy Prepetition
        Obligations Related Thereto; (II) Renew, Amend, Supplement, Extend, or Purchase
        Insurance Policies; (III) Honor the Terms of Premium Financing Agreement and Pay
        Premiums Thereunder; and (IV) Enter Into New Premium Financing Agreements in the
        Ordinary Course of Business [D.I. 13; filed: 07/01/19]

        Response Deadline: July 19, 2019 at 4:00 p.m. Extended to July 23, 2019 at 4:00 p.m.
        for the Committee.

        Responses Received:

        A.       Informal responses from Chubb and the Committee.

        Related Documents:

        A.       Interim Order Authorizing the Debtors to (I) Continue Insurance Coverage
                 Entered Into Prepetition and Satisfy Prepetition Obligations Related Thereto;
                 (II) Renew, Amend, Supplement, Extend, or Purchase Insurance Policies;
                 (III) Honor the Terms of Premium Financing Agreement and Pay Premiums
                 Thereunder; and (IV) Enter Into New Premium Financing Agreements in the
                 Ordinary Course of Business [D.I. 79; signed and docketed: 07/02/19]


35577183.2 07/24/2019                           6
                 Case 19-11466-KG        Doc 274      Filed 07/24/19    Page 7 of 9



        B.       Omnibus Notice of Entry of First Day Orders and Final Hearing Thereon [D.I. 87;
                 filed: 07/02/19]

        Status: This matter is going forward.

10.     Motion of the Debtors for Entry of Interim and Final Orders Pursuant to Sections 105(a),
        363, and 1108 of the Bankruptcy Code (A) Authorizing the Debtors to Implement a Plan
        of Closure for Hahnemann University Hospital; and (B) Scheduling a Final Hearing [D.I.
        15; filed: 07/01/19]

        Response Received:

        A.       Response of the City of Philadelphia [D.I. 49; filed: 07/01/19]

        B.       Objection of the Commonwealth of Pennsylvania Department of Health [D.I. 51;
                 filed: 07/01/19]

        C.       Limited Objection of Drexel University [D.I. 66; filed: 07/02/19]

        D.       Objections of the Commonwealth of Pennsylvania as Parens Patriae [D.I. 102;
                 filed: 07/05/19]

        E.       Objection of Pennsylvania Association of Staff Nurses and Allied Professionals
                 [D.I. 105; filed: 07/05/19]

        F.       Response of the Accreditation Council for Graduate Medical Education [D.I. 122;
                 filed: 07/08/19]

        Related Documents:

        A.       Order [D.I. 101; signed and docketed: 07/03/19]

        Status: This matter is going forward.

11.     Debtors’ Motion for Entry of (A) an Order (I) Scheduling a Hearing to Consider
        Approval of the Sale or Sales of Substantially All Assets of St. Christopher’s Healthcare,
        LLC and Certain Related Debtors and the Assumption and Assignment of Certain
        Executory Contracts and Unexpired Leases, (II) Approving Certain Bidding Procedures,
        Assumption and Assignment Procedures, and the Form and Manner of Notice Thereof,
        (III) Establishing Procedures in Connection with the Selection of and Protections
        Afforded to Any Stalking Horse Purchasers, and (IV) Granting Related Relief; and
        (B) One or More Orders (I) Approving the Sales or Other Acquisition Transactions for
        the Assets, (II) Authorizing the Sales Free and Clear of all Encumbrances,
        (III) Authorizing the Assumption and Assignment of Certain Executory Contracts and
        Unexpired Leases, and (IV) Granting Related Relief [D.I. 205; filed: 07/16/19]

        Response Deadline: July 25, 2019 at 2:00 p.m.



35577183.2 07/24/2019                             7
                 Case 19-11466-KG       Doc 274      Filed 07/24/19   Page 8 of 9



        Response Received:

        A.       Informal response from the City of Philadelphia

        B.       Informal response from the Centers for Medicare and Medicaid Services

        C.       Informal response from the Committee

        D.       Limited Objection of Pennsylvania Association of Staff Nurses and Allied
                 Professional [D.I. 264; filed: 07/23/19]

        Related Documents:

        A.       Order Shortening Time for Notice of the Hearing to Consider the Bidding
                 Procedures [D.I. 217; signed and docketed: 07/17/19]

        B.       Notice of Hearing [D.I. 221; filed: 07/17/19]

        Status: This matter will be going forward as to the bidding procedures motion only.




35577183.2 07/24/2019                            8
                 Case 19-11466-KG    Doc 274    Filed 07/24/19   Page 9 of 9



Dated: July 24, 2019                      SAUL EWING ARNSTEIN & LEHR LLP

                                    By:   /s/ Mark Minuti
                                          Mark Minuti (DE Bar No. 2659)
                                          Monique B. DiSabatino (DE Bar No. 6027)
                                          1201 N. Market Street, Suite 2300
                                          P.O. Box 1266
                                          Wilmington, DE 19899
                                          Telephone: (302) 421-6800
                                          Fax: (302) 421-5873
                                          mark.minuti@saul.com
                                          monique.disabatino@saul.com

                                                 -and-

                                          Jeffrey C. Hampton
                                          Adam H. Isenberg
                                          Aaron S. Applebaum (DE Bar No. 5587)
                                          Centre Square West
                                          1500 Market Street, 38th Floor
                                          Philadelphia, PA 19102
                                          Telephone: (215) 972-7700
                                          Fax: (215) 972-7725
                                          jeffrey.hampton@saul.com
                                          adam.isenberg@saul.com
                                          aaron.applebaum@saul.com

                                          Proposed Counsel for Debtors and
                                          Debtors in Possession




35577183.2 07/24/2019                       9
